         Case 4:18-cv-03451-JST Document 63-1 Filed 04/29/20 Page 1 of 4




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   Milin Chun (State Bar No. 262674)
 4   mchun@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8

 9                                  UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,                     Case No. 4:18-cv-03451-JST
                                                [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
13                     Plaintiff,               cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                00264-JST]
14               vs.

15 REDBUBBLE, INC.,                             DECLARATION OF MATTHEW L.
                                                VENEZIA IN SUPPORT OF PLAINTIFF
16                     Defendant.               ATARI INTERACTIVE INC.’S
                                                ADMINISTRATIVE MOTION FOR LEAVE
17                                              TO FILE UNDER SEAL PORTIONS OF ITS
     AND RELATED ACTIONS                        MOTION FOR SUMMARY JUDGMENT
18                                              PURSUANT TO L.R. 79-5
19
                                                Judge:    Hon. Jon S. Tigar
20                                              Date:     July 8, 2020
                                                Time:     2:00 pm
21                                              Crtrm.:   9

22

23

24

25

26
27

28   1532442.1                                                      Case No. 4:18-cv-03451-JST
       DECLARATION OF MATTHEW L. VENEZIA IN SUPPORT OF PLAINTIFF ATARI INTERACTIVE INC.’S
        ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR
                          SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
         Case 4:18-cv-03451-JST Document 63-1 Filed 04/29/20 Page 2 of 4




 1                              DECLARATION OF MATTHEW L. VENEZIA
 2               I, Matthew L. Venezia, declare and state as follows:

 3               1.     I am an attorney at law, duly admitted to practice before this Court and all courts of

 4 the State of California. I am an associate with Browne George Ross LLP, counsel of record for

 5 Plaintiff Atari Interactive, Inc. (“Atari”) in this matter. I have firsthand, personal knowledge of the

 6 facts set forth below and if called as a witness could and would competently testify thereto.

 7               2.     Pursuant to L.R. 79-5(d)(1)(A), I submit this declaration in support of Atari’s

 8 Administrative Motion for Leave to File Under Seal.

 9               3.     Atari seeks to use evidence in support of its Motion for Summary Judgment

10 designated as “Confidential” by Redbubble, Inc. (“Redbubble”) pursuant to this matter’s

11 Stipulated Protective Order (the “Redbubble-Designated Materials”). (Dkt. No. 54.) The following

12 materials contain such information:

13                     The chart produced by Redbubble, attached as Exhibit A-2 to the Declaration of
                        Keith J. Wesley in Support of Atari’s Motion for Summary Judgment (the “Wesley
14                      Decl.”)

15                     Excerpts from the deposition of Arnaud Deshais, attached as Exhibit B to the
                        Wesley Decl.;
16
                       Excerpts and exhibits 1044, 1049, and 1054 from the deposition of James N. Toy,
17                      attached as Exhibit D to the Wesley Decl.

18               4.     Atari seeks to use evidence in support of its Motion for Summary Judgment that
19 includes its trade secrets, commercially sensitive information, and agreements subject to

20 confidentiality provisions (the “Atari Confidential Materials”). The following documents contain

21 such information:

22                     The Declaration of Frederic Chesnais (“Chesnais Decl.”), ¶ 20, which contains
                        commercially sensitive information concerning Atari’s licensing revenue.
23
                       Exhibit E to the Chesnais Decl., which includes Atari’s licensing agreements with
24                      third-party apparel companies—such agreements including express confidentiality
                        agreements and including Atari’s trade secrets and commercially sensitive
25                      information.

26               5.     Atari’s Motion for Summary Judgment quotes and/or paraphrases the Redbubble-
27 Designated Materials and the Atari Confidential Materials.

28   1532442.1
                                              -1-                   Case No. 4:18-cv-03451-JST
       DECLARATION OF MATTHEW L. VENEZIA IN SUPPORT OF PLAINTIFF ATARI INTERACTIVE INC.’S
        ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR
                          SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
         Case 4:18-cv-03451-JST Document 63-1 Filed 04/29/20 Page 3 of 4




 1               6.     Documents may be sealed if there is “good cause” or, if “the motion is more than

 2 tangentially related to the merits of the case,” there are “compelling reasons” for sealing. Center

 3 for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1101, 1105, 1106 (9th Cir. 2016) (quoting

 4 Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “In general, ‘compelling reasons’

 5 sufficient to outweigh the public’s interest in disclosure and justify sealing court records exist

 6 when such ‘court files might have become a vehicle for improper purposes,’ such as the use of

 7 records to release trade secrets.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th

 8 Cir. 2006) (quoting Nixon, 435 U.S. at 598). Other examples of compelling reasons are where the

 9 material may reveal “‘sources of business information that might harm a litigant’s competitive

10 standing.’” Center for Auto Safety, 809 F.3d at 1097 (quoting Nixon, 435 U.S. at 598-99).

11 Sensitive financial information also satisfies the compelling reasons standard. Sw. Carpenters

12 Pension Trust v. Paramount Scaffold, Inc., No. 2:16-cv-6989-ODW (GJSx), 2018 WL 6016134, at

13 *1 (C.D. Cal. Jan. 12, 2018). A compelling reason exists here given the highly sensitive nature of

14 Atari’s commercially sensitive and trade secret information, in addition to the express

15 confidentiality agreements contained in its licensing agreements.

16               7.     To my knowledge, Redbubble does not oppose the sealing of these documents.

17               Executed this 29th day of April 2020, at Los Angeles, California.

18               I declare under penalty of perjury under the laws of the United States of America that the
19 foregoing is true and correct.

20

21

22                                                         Matthew L. Venezia
23

24

25

26
27

28   1532442.1
                                              -2-                   Case No. 4:18-cv-03451-JST
       DECLARATION OF MATTHEW L. VENEZIA IN SUPPORT OF PLAINTIFF ATARI INTERACTIVE INC.’S
        ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR
                          SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
         Case 4:18-cv-03451-JST Document 63-1 Filed 04/29/20 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2                I hereby certify that on this 29th day of April, 2020, I electronically filed the

 3 foregoing DECLARATION OF MATTHEW L. VENEZIA IN SUPPORT OF PLAINTIFF

 4 ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE

 5 UNDER SEAL PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT PURSUANT

 6 TO L.R. 79-5 with the Clerk of the Court using the CM/ECF system which will send notification

 7 of such filing to the following:

 8                                                 SERVICE LIST
 9                                Atari Interactive, Inc. v. Redbubble Inc.
                   U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
10               [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-
                                                     JST;
11                                         and 19-cv-00264-JST]
12

13          Kenneth B. Wilson                                      Attorneys for Defendant
            COASTSIDE LEGAL                                        Redbubble, Inc.
14          455 1st Avenue
            Half Moon Bay, CA 94019
15          Tel: (650)440-4211
            Fax: (650)440-4851
16          ken@coastsidelegal.com
17
            Jonathan M. Masur                                      Attorneys for Defendant
18          Zachary S. Davidson                                    Redbubble, Inc.
            ZUBER LAWLER &
19            DEL DUCA LLP
            2000 Broadway Street, Suite 154
20          Redwood City, California 94063
            Telephone: (650) 434-8538
21          Email: jmasur@zuberlawler.com
                    zdavidson@zuberlawler.com
22
                       Debora Sanfelippo
23                     dsanfelippo@zuberlawler.com
24

25

26                                                           Andrea A. Augustine
27

28   1532442.1
                                              -3-                   Case No. 4:18-cv-03451-JST
       DECLARATION OF MATTHEW L. VENEZIA IN SUPPORT OF PLAINTIFF ATARI INTERACTIVE INC.’S
        ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR
                          SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
